20-886-cr
United States v. Hall


                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
"SUMMARY ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 23rd day of April, two thousand twenty-one.

PRESENT:             DENNY CHIN,
                     MICHAEL H. PARK,
                                         Circuit Judges,
                     VICTOR A. BOLDEN,
                                         District Judge. *
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA,
                    Appellee,

                              -v-                                                  20-886-cr

CHADRICK HALL, AKA Sealed Defendant 1,
                    Defendant-Appellant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x




*     Judge Victor A. Bolden, of the United States District Court for the District of
Connecticut, sitting by designation.
FOR APPELLEE:                             NI QIAN, Assistant United States Attorney
                                          (Danielle R. Sassoon, Assistant United States
                                          Attorney, on the brief), for Audrey Strauss,
                                          United States Attorney for the Southern
                                          District of New York, New York, New York.

FOR DEFENDANT-APPELLANT:                  PATRICK J. JOYCE, Law Office of Patrick J.
                                          Joyce, New York, New York.



              Appeal from the United States District Court for the Southern District of

New York (Cote, J.).

              UPON DUE CONSIDERATION, IT IS ORDERED, ADJUDGED, AND

DECREED that the appeal is DISMISSED as moot.

              Defendant-Appellant Chadrick Hall appeals from a judgment entered

March 3, 2020, following a jury trial, convicting him of distribution and possession with

intent to distribute crack cocaine in violation of 21 U.S.C. §§ 841(b)(1)(c), 846. On March

3, 2020, the district court sentenced Hall principally to 18 months' imprisonment and

three years' supervised release. On appeal, Hall challenges only the procedural

reasonableness of his sentence, arguing that the district court erred by considering as

relevant conduct his possession of 2.7 grams of crack cocaine and a firearm some weeks

prior to his arrest for the offense of conviction. We assume the parties' familiarity with

the underlying facts, the procedural history of the case, and the issues on appeal.




                                             2
              During the course of this appeal, Hall completed his term of incarceration

and was released from prison on November 10, 2020. He is currently serving a three-

year term of supervised release.

              "A case becomes moot when it no longer satisfies the 'case-or-controversy'

requirement of Article III, Section 2 of the Constitution. In order to satisfy the case-or-

controversy requirement, a party must, at all stages of the litigation, have an actual

injury which is likely to be redressed by a favorable judicial decision." United States v.

Williams, 475 F.3d 468, 478-79 (2d Cir. 2007) (internal quotation marks omitted).

              "An appellate challenge to a criminal sentence is rendered moot when the

defendant has been released from prison and when there is either no possibility or only

a remote and speculative possibility that the district court could or would impose a

reduced term of supervised release were we to remand for resentencing." United States

v. Key, 602 F.3d 492, 494 (2d Cir. 2010) (internal quotation marks and alterations

omitted).

              Here, Hall has completed his term of imprisonment and has been

released. Moreover, there is no possibility that the district court could or would impose

a reduced term of supervised release upon remand, as the district court sentenced Hall

to the statutory minimum of three years' supervised release. See 21 U.S.C. §

841(b)(1)(C). Consequently, this appeal is moot.




                                              3
               During oral argument, Hall argued for the first time that potential

deportation proceedings based on his instant conviction amount to "an actual injury

which is likely to be redressed by a favorable judicial decision." Williams, 475 F.3d at

479. He contends that if the district court were to resentence him to a lower term of

imprisonment on remand, it could insulate him from mandatory removal. This

argument is unavailing. Under federal immigration law, narcotics trafficking is an

"aggravated felony" regardless of the imposed sentence, see 8 U.S.C. § 1101(a)(43)(B),

and any alien convicted of an aggravated felony is not only deportable, see 8 U.S.C. §

1227(a)(2)(A)(iii), but also ineligible for cancellation of removal, see 8 U.S.C. §

1229b(a)(3).

                                            * * *

               For the foregoing reasons, we DISMISS the appeal as moot.

                                            FOR THE COURT:
                                            Catherine O'Hagan Wolfe, Clerk




                                               4